Citation Nr: 0117666	
Decision Date: 07/03/01    Archive Date: 07/05/01

DOCKET NO.  00-08 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a permanent and total rating for pension 
purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


REMAND

The veteran served on active duty from November 1970 to 
September 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California. 

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

In January 1998, the veteran filed a claim of entitlement to 
nonservice-connected pension benefits.  He reported that he 
was disabled as a result of diabetes, high blood pressure, 
deformed feet, back and neck problems, a heart condition and 
a disjointed thumb.  

During a September 1998 VA fee-basis examination, a physician 
noted diagnoses of status-post bilateral congenital foot 
deformity with correction; adult onset diabetes mellitus; 
peripheral neuropathy; status-post neck trauma with cervical 
disc disease; tinea pedis and onychomycosis; and bilateral 
plantar spur.  Later that month, the veteran submitted a 
signed statement in which he indicated that he wished to 
withdraw his claim for VA pension benefits because he 
returned to work.

In April 1999, the veteran came to the RO and indicated that 
he wished to file a new claim of entitlement to VA pension 
benefits.  In the April 1999 rating decision, the RO denied 
the veteran's claim of entitlement to nonservice-connected 
pension benefits.  The veteran subsequently submitted a 
timely Notice of Disagreement regarding this decision.  In 
June 1999, the RO sent him a statement of the case and, in 
April 2000, his substantive appeal was received that 
reflected a new mailing address.

In May 2000, the veteran failed to report for a scheduled VA 
examination.  In June 2000, the RO issued a Supplemental 
Statement of the Case (SSOC) that continued to deny the 
veteran's claim.  The RO noted that the veteran had been 
advised in an April 2000 letter that he was scheduled for VA 
examination in May 2000.  The RO found that because the 
veteran had failed to report for his VA examination, evidence 
that may have been material to his claim could not be 
considered.  The RO sent the SSOC to the veteran's most 
recent address of record, indicated on his April 2000 appeal.  

In August 2000, the veteran submitted a signed statement in 
which he requested that he be provided with an additional 
opportunity to appear for a VA examination.  He also 
indicated that he wished to include several additional 
disabilities in his pension claim, including carpal tunnel 
syndrome and Lou Gehrig's disease.  He reported that he had 
recently moved and included his new mailing address in the 
statement.

In an August 2000 letter to the veteran, QTC Medical Services 
(QTC) advised that he was scheduled for an examination in 
September 2000.  The veteran was further advised that if he 
failed to report for his examination, he would be considered 
a no-show and VA would have to consider his claim without the 
benefit of evidence that might be material to his claim.  The 
letter was sent to the address that was provided by the 
veteran in his August 2000 statement.

In October 2000, the RO received notice that the veteran had 
failed to report for his September 2000 examination.  In 
February 2001, the RO issued a SSOC in which it denied the 
veteran's claim for pension on the basis that he had failed 
to report for a scheduled VA examination.  The RO noted the 
provisions of 38 C.F.R. § 3.655, and indicated that the 
veteran had provided no explanation for his failure to 
report.  This SSOC was sent to the most recent mailing 
address reported by the veteran, but was returned as 
undeliverable.  In March 2001, the RO advised the veteran's 
accredited representative that both mailing addresses 
provided by the veteran during his appeal were bad.  The RO 
indicated that unless the representative was aware of a more 
recent address, the case was ready for issuance of Statement 
of Accredited Representative in Appealed Case (VA Form 646).

In May 2001, the representative submitted a VA Form 646 that 
discussed the merits of the veteran's claim.  No mailing 
address for the veteran was identified.

In a report of contact dated in June 2001, it was noted that 
the veteran had called the RO and provided a new mailing 
address.  The RO subsequently issued a letter to the veteran 
advising him that his case was being forwarded to the Board 
on appeal.  The veteran was told that he had 90 days in which 
to submit any additional evidence or argument in support of 
his claim.  No additional correspondence was received from 
the veteran. 

In this regard, the Board notes that, when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without good cause, fails to report for such examination, if 
the examination was scheduled in conjunction with a original 
claim, a reopened claim for a benefit which was previously 
disallowed, or a claim for increase, the claim shall be 
denied.  However, where good cause is shown, an examination 
may be rescheduled.  38 C.F.R. § 3.655 (2000).  Further, the 
Board observes that the court has held that VA has a duty to 
fully inform the veteran of the consequences of his failure 
to report for a scheduled examination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

In the June 2000 SSOC, the RO advised the veteran that he had 
failed to make himself available for a VA-mandated 
examination.  However, the veteran was not advised of the 
applicability of 38 C.F.R. § 3.655 to his case.  While the 
February 2001 SSOC discussed 38 C.F.R. § 3.655, there is no 
indication that the RO attempted to resend it to the veteran 
at address he reported in June 2001.  The veteran might be 
prejudiced if the Board were to apply 38 C.F.R. § 3.655 in 
the first instance, without notifying him and his 
representative of its potential applicability.  See Curry v. 
Brown, 7 Vet. App. 59 (1994); Bernard v. Brown, 4 Vet. App. 
384 (1993).  The veteran must be advised of his 
responsibility to report for the examination and of the 
possible outcome if he fails, without good cause, to so 
report.  Therefore, the Board finds that the veteran should 
be given one more opportunity report for a VA examination.

We must acknowledge that the present decision constitutes the 
first occasion on which the veteran has been notified that a 
failure to report for his scheduled VA examination, without 
good cause, can result in a denial of his claim for an 
increased rating.  He has not yet been afforded an 
opportunity to present argument and/or evidence on this 
question, nor has he been provided an SOC or SSOC containing 
information as to this issue.  Thus, the Board will remand 
the matter to the RO, in order to avoid the possibility of 
prejudice to the claimant.  38 C.F.R. § 19.9 (2000).

Finally, the veteran is hereby advised that, as set forth in 
detail above, while VA does have a duty to assist him in the 
development of his claim, that duty is not limitless.  His 
cooperation in responding to requests for information and 
reporting for scheduled examinations is required.  We wish to 
emphasize to the veteran that "[t]he duty to assist in the 
development and adjudication of a claim is not a one-way 
street." Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If 
a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also Brock v. 
Brown, 10 Vet. App. 155, 165 (1997), Olson v. Principi, 3 
Vet. App. 480, 483 (1992).

Because current medical findings are needed to properly 
adjudicate the veteran's claim for a permanent and total 
rating for pension purposes, and the last VA examination of 
some the veteran's claimed disorders was almost three years 
ago, in 1998, the veteran should be accorded another 
examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); Caffrey v. Brown 6 Vet. App. 377, 383-4 (1994).

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not fully comport with due process of law.  For that 
reason, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to his appeal, the 
case is REMANDED to the RO for the following development:

1. The RO should obtain any VA treatment 
records of the veteran that are not 
currently of record since 1998.

2. Then, VA examinations(s) should be 
scheduled in order to determine the 
extent of any disability experienced by 
the veteran, including but not limited 
to endocrine, cardiology, orthopedic and 
neurology examinations.  The examiner(s) 
should review the claims folder and 
provide findings regarding the degree of 
impairment caused by each disability 
experienced by the veteran.  All 
appropriate studies and special 
examinations suggested by clinical 
findings and the complaints of the 
veteran should be conducted.  Findings 
should be set forth in sufficient detail 
to apply all applicable rating criteria.  
The veteran and his representative 
should be notified in writing of the 
date, time and place of the 
examination(s) and a copy of the 
notification (s) should be associated 
with the claims file.  The veteran is 
hereby specifically informed of the 
consequences of failure to report, as 
set forth in 38 C.F.R. § 3.655.  The 
claims folder and a copy of this remand 
should be made available to the 
examiner(s) and reviewed in conjunction 
with the examination.

3. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed. 

4. The RO should then readjudicate the 
veteran's claim for a permanent and 
total rating for pension purposes.  If 
the veteran has failed to report for an 
examination, citation and discussion of 
38 C.F.R. § 3.655 must be provided.  If 
any determination is unfavorable to the 
appellant, the appellant and the 
appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal since 
February 2001.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. J. DRUCKER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





